Citation Nr: 0639047
Decision Date: 12/14/06	Archive Date: 01/31/07

Citation Nr: 0639047	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-00 296A	)	DATE DEC 14 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
January 16, 2001 to February 25, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
June 1, 2001 to September 23, 2002.

3.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine with history of herniation of 
C6-7 and radiculopathy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to October 
1990.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board denied the claims on appeal by a June 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a May 2006 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal for development in compliance with 
the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision failed to 
provide an adequate statement of its reasons and bases in 
determining that additional compensation was not warranted 
for functional loss due to pain on use of the cervical spine.  
Therefore, the Board finds that its decision of June 1, 2005 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the June 2005 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the June 
2005 decision by the Board had never been issued.


ORDER

The June 1, 2005 decision of the Board is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0514764	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-00 296A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
January 16, 2001 to February 25, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
June 1, 2001 to September 23, 2002.

3.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine with history of herniation of 
C6-7 and radiculopathy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1986 to 
October 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

An April 1991 rating decision granted entitlement to service 
connection for degenerative changes with history of 
herniation of C6-7 and radiculopathy of the left upper 
extremity with ulnar sensory loss in the left hand (cervical 
spine disability) and for low back disability; each 
disability was assigned a 10 percent evaluation effective 
October 13, 1990.  A February 1998 rating decision granted a 
20 percent evaluation for cervical spine disability effective 
March 12, 1997.  A May 2001 rating decision granted a 
temporary total disability rating due to convalescence for 
the veteran's cervical spine disability from February 26, 
2001 through May 31, 2001.  A November 2001 rating decision 
granted a 40 percent rating for cervical spine disability 
from January 16, 2001 through February 25, 2001, with the 
temporary total rating still effective beginning February 26, 
2001.  A January 2002 rating decision increased the 20 
percent rating effective June 1, 2001 to 30 percent.  A 
January 2004 rating decision granted a temporary total 
disability rating for cervical spine disability from December 
3, 2003 through January 31, 2004.  A November 2004 rating 
decision granted the temporary total disability rating, 
effective on December 3, 2003, through March 30, 2004.  

Although the November 2001 rating decision indicated that the 
grant of an increased evaluation of 40 percent for cervical 
spine disability from January 16, 2001 through February 25, 
2001 was a complete grant of the benefits sought, the 


Board notes that in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Consequently, such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issues on appeal are as noted on 
the title page.


FINDINGS OF FACT

1.  The evidence shows no more than severe intervertebral 
disc syndrome prior to February 26, 2001.  

2.  From June 1, 2001 to September 23, 2002, the evidence 
shows no more than moderate intervertebral disc syndrome.

3.  Subsequent to September 23, 2002, the combined range of 
motion of the cervical spine on VA examination in February 
2004 was less than 170 degrees.  

3.  Subsequent to September 23, 2002, VA examination in March 
2004 revealed neurological problems involving the left median 
nerve with weakness and numbness indicative of moderate 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
period from January 16, 2001 through February 25, 2001 for 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2000).

2.  The criteria for a rating in excess of 30 percent for the 
period from June 1, 2001 to September 23, 2002 for service-
connected cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5293 (2001).


3.  From September 23, 2002, the criteria for a separate 20 
percent evaluation for the orthopedic manifestations of the 
veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2004).

4.  From September 23, 2002, the criteria for a separate 20 
percent evaluation for the neurologic manifestations of the 
veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September 2003, a letter was sent to the veteran by the 
RO, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would 


request records for him if he provided sufficient information 
to identify the records.  Additional private medical evidence 
was subsequently added to the claims files.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination reports on file, including in March 
2004.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

It was reported on VA general medical evaluation in March 
1991 that the veteran was right-handed.  The diagnosis was 
residuals of herniated C6-7 disk, 


symptomatic, without functional impairment of the neck.  X-
rays of the neck showed degenerative changes.  On special 
neurological evaluation, the diagnosis was C6-7 radiculopathy 
with sensory deficits of the left upper extremity secondary 
to left herniated nucleus pulposus.

The diagnosis on VA examination in May 1992 was degenerative 
joint disease of C5-7 with radiculopathy.  X-rays showed 
degenerative changes, reduced disc space at C6-7, and 
posterior osteophytes.

The diagnosis  on VA examination in February 1994 was 
degenerative joint disease of the cervical spine with 
neuropathy to the left upper extremity manifested by numbness 
on the ventral surface of the ulnar side of the upper arm and 
along the dorsum and length of the second metacarpal bone and 
left index finger, with slight tremor of the finger.

X-rays of the cervical spine in August 1994 showed minimal 
disc space narrowing of C6-7 with bony spurring anteriorly 
and mild posterior bony spurring at C5-6.

The diagnosis on VA examination in November 1997 was cervical 
radiculopathy.

The veteran complained on VA orthopedic evaluation in 
February 2000 of neck and low back pain.  He worked as a mail 
carrier and had missed 12 days of work over the previous year 
because of his back.  Physical examination revealed normal 
ambulation.  Sensory, motor, and cerebellar functions were 
intact.  The diagnoses involved the lumbar spine only.

January 2001 VA treatment records reveal complaints of neck 
pain.  Magnetic resonance imaging of the cervical spine 
showed moderate midline and left paramedian disc protrusion 
at C5-6 and C6-7.  

According to treatment records dated on January 26, 2001, 
from C.D. Heffner, M.D., the veteran had the new onset of 
neck pain.  Examination showed normal 


motor strength and intact sensation except for some 
diminished pinprick in the left hand over the thumb and index 
finger; deep tendon reflexes were 2+ and equal.  The veteran 
had some pain in his neck on movement.  The diagnosis was 
two-level cervical disc herniation.  

February 2001 records from Memorial Hospital reveal that the 
veteran underwent an anterior C6-7 discectomy with interbody 
bone bank bone fusion and Codman plate placement.  The 
discharge diagnosis was herniated cervical disc with cervical 
spondylosis.

February to September 2001 treatment records from Dr. Heffner 
reveal that the veteran was noted to be doing well in records 
dated from March to June.  The veteran had swelling of the 
left hand in September 2001 with chronic C6-7 distribution 
radiculopathy consistent with the previous injury.

The results of an August 2001 electromyogram were considered 
consistent with chronic C6-7 radiculopathy.
On VA examination in December 2001, the veteran complained of 
neck muscle spasms and burning.  On physical examination, 
motion of the cervical spine included 20 degrees of flexion, 
25 degrees of extension, 30 degrees of lateral bending to 
either side, and rotation of 55 degrees on the right and 50 
degrees on the left.  Grip strength was decreased on the 
left.  X-rays showed post surgical changes involving C6-7 
discectomy and mild degenerative changes at C5-6.  The 
diagnosis was degenerative disc disease at C7, status post 
anterior cervical diskectomy and fusion, with medial 
neuropathy.

The veteran was hospitalized at Barnes-Jewish Hospital in 
November 2001 with complaints of neck pain with swelling of 
the left hand and numbness of the left thumb and index 
finger.  The diagnosis was sprain of unspecified site of the 
back.  A January 2003 epidural injection at Barnes-Jewish 
Hospital was successful in resolving the veteran's left 
shoulder pain, but he continued to have left hand pain.  X-
rays and a computed tomography scan were also obtained in 
January and 


February 2003.  The veteran underwent C5-6 anterior cervical 
disk fusion at Barnes-Jewish Hospital in December 2003.

On VA spinal evaluation in February 2004, it was noted that 
the claims file had been reviewed.  The veteran was reported 
to be a mailman and had missed approximately 15 days during 
the previous year due to his service-connected disability.  
He performed activities of daily living without a problem.  
He complained that his left thumb and index finger were dull 
to hypersensitivity and of a stinging sensation in his left 
shoulder blade.  He said that he had flare-ups if he lifted 
more than 25 pounds.  On physical examination, the veteran 
had decreased deep tendon reflexes in his left arm.  Grasp 
was slightly less than 2+/4 on the left.  Muscle strength in 
the upper arm and forearm was 5/5.  His left thumb appeared 
to be smaller than his right.  Range of motion of the 
cervical spine included 30 degrees of flexion, 16 degrees of 
extension, 18 degrees of lateral flexion to either side, and 
40 degrees of bilateral rotation.  X-rays of the cervical 
spine showed fusion of C6-7 and narrowing at C4-5 with 
osteophytes.  The diagnosis was C6-7 diskectomy with fusion 
and plate replacement with radiculopathy in December 2003.

The veteran complained on VA neurological examination in 
March 2004 of numbness and weakness in the left hand which 
resulted in his dropping things.  Muscle strength in the 
upper extremities was at least 4-/5 with no visible atrophy.  
There was neurologic abnormality of the left hand.  There was 
no evidence that weakness or lack of endurance was 
responsible for any of the veteran's symptoms; there were no 
recent flare-ups.  The veteran was not fatigued at the time 
of the examination.  Range of motion of the cervical spine 
included 41 degrees of flexion, 32 degrees of extension, 
lateral bending of 29 degrees to the right and 38 degrees to 
the left, and rotation of 45 degrees bilaterally.  The 
diagnosis was cervical spondylosis with instrumental fusion 
of C5-7 and cervical radiculopathy primarily at C6-7 with 
involvement of both motor and sensory roots, without 
myelopathy.

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
cervical spine disability, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
episodes last at least two weeks but less than four weeks; 
and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral 


disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 


abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, Note (2).  Round each 
range of motion measurement to the nearest five degrees.  
38 C.F.R. § 4.71a, Note (4) (2004).

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of 


motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2004) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.  
Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2004).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely 


approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

Analysis

Entitlement To An Evaluation In Excess Of 40 percent For 
Cervical Spine Disability For The Period From January 16, 
2001 To February 25, 2001  

Although the veteran was granted an increased evaluation of 
40 percent for his service-connected cervical spine 
disability from January 16, 2001 to February 25, 2001, it 
must be determined whether a higher evaluation could have 
been assigned under Diagnostic Code 5293, which, because 
there is no evidence of ankylosis (Diagnostic Code 5287) or 
vertebral fracture (Diagnostic Code 5285), is the only 
applicable code that provides an evaluation in excess of 40 
percent.

To warrant an evaluation higher than 40 percent under 
Diagnostic Code 5293 in effect in 2001, there would need to 
be medical evidence prior to February 25, 2001 that more 
nearly approximates pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  

According to private treatment records dated on January 26, 
2001, the veteran had been doing relatively well until 
approximately two weeks prior to evaluation when he developed 
the new onset of cervical spine pain that radiated into his 
left shoulder and arm.  Examination showed normal motor 
strength and intact sensation except for some diminished 
pinprick in the left hand over the thumb and index finger; 
deep tendon reflexes were 2+ and equal.  The veteran had some 
pain in his neck on movement.  The diagnosis was two-level 
cervical disk herniation.  

Because the evidence shows that the veteran's neck had been 
relatively stable prior to January 2001, and because 
examination in January 2001 did not show the above 


symptomatology indicative of pronounced intervertebral disc 
syndrome, such as muscle spasm or absent deep tendon 
reflexes, an evaluation in excess of 40 percent for service-
connected cervical spine disability is not warranted under 
Diagnostic Code 5293 during the period from January 16 to 
February 25, 2001.

Entitlement To An Increased Evaluation For Cervical Spine 
Disability Beginning June 1, 2001 

It is contended that an evaluation in excess of 30 percent is 
warranted for service-connected cervical spine disability 
because of the veteran's significant symptomatology due to 
the disability.  

Under the schedular criteria in effect prior to September 23, 
2002, the veteran's 30 percent evaluation is the maximum 
schedular evaluation assigned for limitation of cervical 
spine motion under Diagnostic Code 5290.  Because there is no 
evidence of ankylosis or fracture of a vertebral body of the 
cervical spine it must be determined whether an evaluation in 
excess of 30 percent is warranted under Diagnostic Code 5293 
for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5287 (2001) The veteran had cervical 
spine surgery in February 2001, and the medical evidence 
noted above reveals that he was described as doing well by 
Dr. Heffner in records dated from March to June 2001.  
Although the veteran had decreased grip strength on the left 
and decreased discrimination between sharp and dull, as well 
as decreased light touch, in the left thumb on examination in 
December 2001, he had full range of motion of the left hand 
and upper extremity deep tendon reflexes were 2+.  In fact, 
the evidence prior to September 23, 2002 does not show more 
than moderate intervertebral disc syndrome with recurring 
attacks.
The Board also finds that an evaluation in excess of 30 
percent is not warranted for cervical spine disability under 
the schedular criteria for Diagnostic Code 5293, effective 
September 23, 2002, because, according to the medical 
evidence and the veteran's own statements, his incapacitating 
episodes involved a total duration of fewer than 4 weeks, 
meaning fewer than 28 days, over the previous year.  In fact, 
the veteran indicated on examination in February 2004 that he 
had been 


incapacitated by his cervical pain about 15 days over the 
previous year.  The Board would also point out that, with 
respect to the veteran's claim involving the incapacitating 
episodes, there is no physician's statement on file requiring 
bed rest due to incapacitating episodes, as described in Note 
(1) under this diagnostic code.

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's cervical spine disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as noted under 
the rating criteria effective on and after September 23, 
2002.  

Based on the cervical range of motion findings on examination 
in February 2004, the combined range of motion of the 
cervical spine is rounded to 165 degrees (per Note (4) of 
Diagnostic Code 5243), which warrants a 20 percent evaluation 
under Diagnostic Code 5243 effective September 26, 2003.  
Moreover, the veteran complained on VA neurologic examination 
in March 2004 of pain, weakness, and numbness in his left 
hand with problems gripping things, which he sometimes 
dropped.  Physical examination revealed some motor and 
sensory deficits in the left thumb, index, and middle 
fingers, which supported the veteran's neurologic complaints.  
Based on the veteran's complaints and the neurologic 
findings, the Board finds the current evidence to be more 
indicative of moderate neurologic disability of the median 
nerve of the left, or minor, extremity, warranting a 20 
percent evaluation under Diagnostic Code 8515.  38 C.F.R. 
§ 4.7.  A higher rating, indicating severe disability, is not 
warranted for disability of the left median nerve because the 
evidence shows left extremity radiculopathy primarily 
affecting the fingers, without atrophy or an inability to 
make a fist.

The Board concludes, supported by the above findings, that a 
higher rating can be assigned for the veteran's service-
connected cervical spine disability, based on the recent 
evidence, by combining under 38 C.F.R. § 4.25 separate 20 
percent evaluations of the disability's chronic orthopedic 
and neurologic manifestations.  



DeLuca

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca.  
The Board notes, however, that the 40 percent evaluation 
assigned from January 16 to February 25, 2001 was higher than 
the maximum 30 percent evaluation provided under Diagnostic 
Code 5290.  Moreover, the Board's action above also provides 
the veteran with a higher combined evaluation for his 
cervical spine disability than the current 30 percent maximum 
schedular rating for limitation of motion of the cervical 
spine under Diagnostic Code 5243.  If, as in this case, a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, and a higher evaluation can only be provided based on 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Consequently, an increased 
evaluation is not warranted based on 38 C.F.R. §§ 4.40 and 
4.45.

Extraschedular

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

Although the veteran was hospitalized in February 2001 and in 
December 2003 for cervical spine surgery, he had been 
provided temporary total disability ratings based on those 
hospitalizations.  Moreover, while the veteran's cervical 
spine disability has certainly affected his employment, as 
evidenced by the ratings assigned for the disability, he has 
been able to work as a mailman.  As previously reported, it 
was 


noted on VA examination in March 2004 that there was no 
evidence that weakness or lack of endurance was responsible 
for his cervical spine symptoms, and he had not had any 
recent flare-ups.  The Board accordingly finds that the 
disability picture for the veteran's cervical spine 
disability is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for his service-connected cervical spine disability.


ORDER

A rating in excess of 40 percent for the period from January 
16, 2001 through February 25, 2001 for service-connected 
cervical spine disability is denied.

A rating in excess of 30 percent for the period beginning on 
June 1, 2001 to September 23, 2002, for service-connected 
cervical spine disability is denied.

An evaluation of 20 percent is granted for the orthopedic 
manifestations of the veterans service-connected cervical 
spine disability from September 23, 2002, and a separate 
evaluation of 20 percent is granted for the orthopedic 
manifestations of the disability from September 23, 2002, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


